Citation Nr: 9915893	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-11 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

The propriety of the initial 20 percent evaluation assigned 
for the veteran's service-connected traumatic changes of the 
lumbar spine with radiculopathy.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1988 to July 
1996.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
RO.

In June 1998, the Board remanded this matter to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  At no time since service has it been shown that the 
veteran demonstrated impairment of his low back consistent 
with a level of disability greater than moderate 
intervertebral disc syndrome manifested by recurring attacks, 
chronic strain or functional loss due to pain.  





CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for the service-connected traumatic changes of the 
lumbar spine with radiculopathy have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.41, 4.71a 
including Diagnostic Codes 5292, 5293, 5295 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran claims that a service-connected disability is 
more severely disabling than as rated, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  When a veteran 
submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  


I.  Background

A careful review of the service medical records shows that, 
in February 1996, the Physical Evaluation Board convened and 
determined that the veteran's chronic low back pain with L5-
S1 spondylolisthesis with intermittent left lower extremity 
radiculitis prevented reasonable performance of the duties 
required by grade and military specialty.  As a result, the 
Physical Evaluation Board recommended that the veteran be 
separated from service, which ultimately occurred in July 
1996.  

In August 1996, the RO granted service connection for 
traumatic changes of the lumbar spine with radiculopathy and 
assigned an evaluation of 20 percent, effective on July 16, 
1996.  The veteran subsequently appealed the initial rating 
on the basis that the assigned rating did not reflect the 
extent of his disability. 

The veteran was initially afforded a VA examination in 
October 1996.  At that time, the veteran presented with 
complaints of episodic low back pain radiating to his left 
leg for which he had been regularly taking Naprosyn and 
Doxyacyl.  He described the pain as being constant in nature 
and of a nagging type.  He also indicated use of a back 
brace.  Physical examination of the veteran revealed 
objective tenderness around L5, with mild paraspinal muscle 
sprain and positive straight leg raising tests at 40 degrees 
on the left and 60 degrees on the right, with no evidence of 
radiculopathy otherwise.  Marked limitation of motion was 
also demonstrated by flexion to 45 degrees, extension to 20 
degrees, lateral flexion to 20 degrees, bilaterally, and 
rotation to 25 degrees, bilaterally.  Objective evidence of 
pain on motion was described as moderate.  Diagnostic studies 
performed in conjunction with the examination showed Grade I 
to Grade II spondylolisthesis at L5.  The final impression 
was that of history of traumatic degenerative changes, lumbar 
spine, with x-ray evidence of disease.  

A preemployment examination conducted for the Postal Service 
in December 1996 showed the veteran to have good range of 
motion of the spine and negative straight leg raising test.  
The final impression was that of chronic low back pain, 
stable.  

VA outpatient consultation in April 1997 showed the veteran 
to have the ability to heel and toe walk without difficulty.  
Reflexes were also noted to be present and equal with 
straight leg raising attainable to 90 degrees, bilaterally.  
A diagnosis of spondylolysis at L5, bilaterally, with Grade I 
spondylolisthesis at L5-S1 and degenerative disc disease at 
L5-S1 was rendered.  

In April 1997, the veteran and his wife offered testimony at 
a personal hearing at the RO.  The veteran testified as to 
the limitations he had experienced in attempting to obtain 
employment following discharge from service as a result of 
his back symptoms which he described as significant pain 
which radiated down his left leg into his toes.  He noted 
that his back condition had essentially eliminated any option 
of working as a mechanic and that he had been denied a 
position with the postal service due to his back.  At the 
time of the hearing, he stated that he was working for Pepsi 
Bottling Company loading shipments onto the trucks.  Although 
he testified that he had not missed a substantial amount of 
time from work, he added that there were many times when he 
worked in some distress from his back condition.  The 
veteran's wife also testified as to her observations of the 
veteran's condition and the overall strain it had had on 
their family.  

In June 1998, the Board determined that a remand was 
necessary in order to allow for further development of the 
record, to include obtaining copies of any pertinent medical 
records and affording the veteran a VA examination in order 
to determine the current severity of his service-connected 
back disability.  

Subsequent to the Remand, the veteran was afforded a second 
VA examination in July 1998.  At that time, he presented with 
complaints of constant lumbosacral pain associated with 
muscle spasm in the lower back and intermittent pain and 
paresthesias radiating to the left leg.  He further stated 
that these symptoms were aggravated by prolonged standing and 
bending, but that he was able to attain relief with oral 
medication.  

Physical examination of the veteran revealed a normal lumbar 
lordosis when standing, without body list or spasm of the 
paraspinal musculature.  The veteran complained of tenderness 
to palpation over the lower lumbar vertebrae and exhibited a 
limited range of motion about the lumbodorsal spine 
demonstrated by forward flexion to 30 degrees; extension to 
20 degrees; right and left lateral flexion to 20 degrees; and 
right and left rotation to 30 degrees.  No evidence of pain, 
fatigability or incoordination of movement was registered 
upon active motion of the lumbodorsal spine.  The iliac 
crests were level and the legs were equal in length without 
measurable circumferential atrophy of the thigh or calf.  
Straight leg raising was possible to 90 degrees, bilaterally.  
Deep tendon reflexes were noted to be 1+ and symmetrical, 
bilaterally, at the knees and ankles.  Extensor hallucis 
longus power was rated as normal and sensory and vascular 
examination was also within normal limits.  Heel and toe 
walking was achieved without difficulty.  Diagnostic tests 
performed in conjunction with the examination showed an L5 
spondylolysis with Grade II spondylolisthesis and 
degenerative changes.  The final impression was that of 
recurrent lumbosacral pain with sciatica secondary to Grade 
II spondylolisthesis at the L-5 vertebra.  


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (1998).  

The veteran's low back disability is currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998), for moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent evaluation is assignable for severe intervertebral 
disc syndrome, characterized by recurrent attacks with 
intermittent relief.  A 60 percent evaluation is warranted 
with pronounced symptomatology, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Based on the evidence of record, the Board finds that the 
veteran's clinical picture has at no time since service 
demonstrated a level of impairment consistent with a level of 
disability greater than moderate intervertebral disc syndrome 
manifested by recurring attacks.  At the initial VA 
examination in October 1996, the veteran complained of 
episodic back pain with physical examination revealing 
evidence of a moderate level of objective evidence of pain on 
motion.  At the most recent VA examination in July 1998, the 
veteran presented with complaints of constant lumbosacral 
pain associated with muscle spasm in the lower back and 
intermittent pain and paresthesias radiating to the left leg; 
however, he further stated that he was able to attain relief 
from these symptoms with oral medication.  Hence, an initial 
rating in excess of 20 percent is not warranted in this case.  

The Board now turns to whether the veteran's service-
connected disability warrants compensation pursuant to 
38 C.F.R. § 4.40 under which functional loss or weakness due 
to pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As noted hereinabove in the examination findings, no evidence 
of weakened motion, incoordination or fatigability was 
detected.  Furthermore, although the initial VA examination 
report of October 1996 documented objective evidence of pain 
on motion, it was described as being at a moderate level.  
The second VA examination conducted in July 1998 recorded no 
objective findings of pain on motion of the lumbar spine.  

Hence, the Board finds that the veteran's prevailing 
symptomatology is properly addressed under the appropriate 
Diagnostic Code.  Therefore, such symptomatology would not be 
a basis for a compensable evaluation under 38 C.F.R. §§ 4.40 
and 4.45.  See DeLuca, supra. 

The Board has considered whether the veteran was entitled to 
a "staged" rating for his service-connected disability as 
prescribed by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) in Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  As noted above, however, at 
no time since service, has the veteran demonstrated a level 
of impairment consistent with an evaluation in excess of 20 
percent for his service-connected low back disability.  

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for his service-
connected traumatic degenerative changes of the lumbar spine 
with radiculopathy.  



ORDER

An increased rating for the service-connected traumatic 
changes of the lumbar spine with radiculopathy is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 

